Citation Nr: 0206835	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  00-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from December 1952 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of November 1999 
which denied service connection for hearing loss and 
tinnitus.  In April 2001, the case was remanded by the Board 
to the RO for additional action.


FINDINGS OF FACT

Current bilateral hearing loss and any current tinnitus began 
many years after the veteran's active duty and were not 
caused by any incident of such service.  These conditions 
also did not begin during nor were they worsened by periods 
of training in the reserve.  


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active duty from December 1952 to January 
1955.  Following this, he was in the reserves for many years, 
with numerous periods of active duty for training (typically 
annual two-week training) and inactive duty training 
(typically monthly weekend drill). 

At the time of the veteran's examination for entrance into 
the Marine Corps in December 1952, no pertinent abnormalities 
or complaints were noted, and his hearing was 15/15 (normal) 
bilaterally on whispered and spoken voice testing.  On a 
January 1953 examination for extended active duty, he 
reported a history of running ears two years earlier, with no 
discharge since.  His hearing was 15/15 bilaterally.  On the 
examination for release from active duty in January 1955, 
hearing was 15/15.  

After his release from active duty, the veteran remained in 
the Marine Corps Reserve until December 1960.  During this 
period, an examination was conducted in July 1958.  On the 
report of medical history, the veteran indicated a history of 
running ears on the right.  On examination, he did not have 
any current disease.  He reported his occupation as printer.  
Hearing was 15/15.  

From April 1961 to March 1964, the veteran was in the Coast 
Guard Reserve.  On the enlistment examination in March 1961, 
no complaints, abnormal findings, or history pertaining to 
the ears was reported.  He reported that his occupation was 
drill press operator.  His hearing was 15/15 bilaterally.  On 
an examination in January 1964, he indicated a history of ear 
trouble and running ears.  Examination was normal, and 
hearing was 15/15.  He said he was a machine operator.  

The veteran was again in the Marine Corps Reserve from April 
1964 to April 1971.  During this period, annual examinations 
conducted in June 1965, September 1966, and April 1967 did 
not disclose any abnormal findings, although he reported a 
history of running ears and/or ear trouble.  Hearing was 
15/15 bilaterally.  On an annual examination in August 1968, 
hearing was 15/15 bilaterally, there were no abnormal 
findings, and the veteran did not report any positive 
history.  At an April 1969 annual examination, hearing was 
15/15 in both ears on voice testing.  On an accompanying 
medical history form, the veteran denied a history of hearing 
loss or ear trouble.

From February 1973 to January 1986, the veteran was in the 
Army Reserve.  On examinations during this period, he 
reported his occupation as numeric control machine operator 
and school bus driver.  On the entrance examination medical 
history form in February 1973, the veteran indicated a 
history of ear, nose, or throat trouble and he denied a 
history of hearing loss.  An audiogram disclosed pure tone 
thresholds in the right ear at the frequencies of 500, 1000, 
2000, 3000, and 4000 hertz of 25, 25, 25, 25, and 25 
decibels, respectively.  Corresponding findings in the left 
ear were 40, 40, 25, 25, and 25 decibels.  Hearing in both 
ears was 15/15 by voice testing.  There was no diagnosis of 
hearing loss, and a normal profile for hearing was given.

On a quadrennial examination in February 1977, an audiogram 
disclosed pure tone thresholds in the right ear at the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 20, 
10, 5, 5, and 0 decibels, respectively.  Corresponding 
findings in the left ear were 15, 10, 5, 0, and 0 decibels.  
On an accompanying medical history form, the veteran denied a 
history of hearing loss or ear trouble.

At a periodic examination in April 1981, an audiogram 
disclosed pure tone thresholds in the right ear at the 
frequencies of 500, 1000, 2000, and 4000 hertz of 30, 40, 40, 
and 40 decibels, respectively.  Corresponding findings in the 
left ear were 25, 40, 45, and 40 decibels.  On a related 
medical history form, the veteran denied a history of ear 
problems or hearing loss.  On a September 1985 examination 
report, the findings from a December 1984 audiogram were 
reported as follows: pure tone thresholds in the right ear at 
the frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 
25, 55, 50, 45, and 55 decibels, respectively.  Corresponding 
findings in the left ear were 35, 55, 55, 50, and 55 
decibels.  On a September 1985 medical history form, the 
veteran gave a history of hearing loss.

The report of a private audiogram conducted in December 1996 
revealed bilateral hearing loss.  

In August 1999, the veteran filed a claim for service 
connection for hearing loss and tinnitus.  He claimed his 
hearing problems were due to loud noise exposure in service 
from heavy guns, trucks, and equipment.

On a VA audiological outpatient examination in August 1999, 
it was reported that the veteran denied tinnitus.  He 
reported a history of noise exposure beyond service duty 
descibed as a heavy equipment operator.  An audiogram 
revealed pure tone thresholds in the right ear at the 
frequencies of 500, 1000, 2000, and 4000 hertz of 45, 60, 60, 
and 65 decibels, respectively.  Corresponding findings in the 
left ear were 50, 65, 60, and 70 decibels.  Word recognition 
was 92 percent on the right and 64 percent on the left.  
Testing indicated cochlear pathology as the origin of the 
hearing loss, and the conclusion was that he had bilateral 
sensorineural hearing loss with asymmetrical word recognition 
ability, worse on the left.  Hearing aids were prescibed, and 
records from September 1999 show hearing aids were provided.

In statements in November and December 2001, the veteran 
maintained that he had hearing loss and tinnitus from noise 
exposure in service.  He said he had not been a heavy 
equipment operator in civilian life, and that his civilian 
job was as a machine operator in an environment in which 
noise was not a problem.  He said that while in service he 
was exposed to loud noise from guns and operating heavy 
equipment. 

B.  Analysis

The veteran contends that he incurred hearing loss and 
tinnitus as a result of noise exposure in service.  

The file shows that through correspondence, the rating 
decision, the statement of the case, a Board remand, and a 
supplemental statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim.  
Service and post-service medical records have been obtained, 
and a VA examination is not warranted under the circumstances 
of this case.  The Board is satisfied that the notice and 
duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Active service includes active duty, any period of active 
duty for training from which the person has a disability due 
to disease or injury incurred in or aggravated by such 
service, and any period of inactive duty training from which 
the person has a disability due to injury incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 101(24), 106.  

When a veteran had active service for 90 days or more, and 
certain chronic diseases, including sensorineural hearing 
loss, are manifest to a compensable degree within the year 
after such active service, service connection will be 
rebuttably presumed for the condition.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption applies with regard to periods of active service 
but not periods of active duty for training.  Biggins v. 
Derwinski, 1 Vet.App. 474 (1991). 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Hearing loss or tinnitus was not shown during the veteran's 
period of active duty from 1952 to 1955.  Sensorineural 
hearing loss was not shown within the year after active duty 
as required for a presumption of service connection.

After his active duty, the veteran served in different 
reserve branches for many years.  His reserve service 
included brief periods of active duty for training and 
inactive duty training.  None of the medical records suggest 
hearing loss or tinnitus began during or was worsened by 
reserve training periods.  The results of audiometric testing 
at a reserve enlistment examination in February 1973, after 
having been away from the reserve since April 1971, suggest 
some hearing loss, although voice testing was normal and 
hearing loss was not diagnosed at this examination.  Any 
hearing loss at the February 1973 examination must have been 
acute and transitory, since a later February 1977 reserve 
quadrennial examination showed normal hearing on audiometric 
testing, and the veteran denied hearing loss at that time.

Regular findings of a hearing loss disability appear 
beginning with a routine reserve periodic examination in 
April 1981.  While the veteran was a reserve member at that 
time, there is no medical evidence to suggest the hearing 
loss began during or was worsened by a period of training.  
Later medical records, dated to 1999, show bilateral 
sensorineural hearing loss.  In statements since his 1999 
compensation claim, the veteran has asserted he has tinnitus, 
although a 1999 VA outpatient record relates that he denied 
having tinnitus.

There is no medical evidence linking current bilateral 
hearing loss and claimed tinnitus to the veteran's active 
duty which ended many years ago.  Likewise, there is no 
medical evidence linking the onset or worsening of these 
conditions to any specific period of reserve training.  The 
veteran, as a layman, is not competent to provide a medical 
opinion as to diagnosis or etiology of the claimed 
conditions.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

No doubt, as claimed, the veteran had some loud noise 
exposure during his active duty and during reserve training 
periods in later years.  However, after his active duty, and 
before hearing problems appeared years later, most of his 
time was spent as a civilian, and like all civilians he was 
exposed to repetitive episodes of loud noise not just at work 
but in the environment in general.  Assuming his hearing loss 
and tinnitus are noise-induced, given the established 
foundation facts, a doctor would have to resort to 
speculation to tie the conditions to noise exposure during 
active duty many years ago or to specific periods of reserve 
training, as opposed to noise exposure spanning many years as 
a civilian.  Under such circumstances, a VA examination with 
opinion is not warranted on the claim for service connection.  
See 38 C.F.R. § 3.159(c)(4).

The weight to the credible evidence demonstrates that the 
veteran's current bilateral hearing loss and any current 
tinnitus began many years after his active duty and were not 
caused by any incident of such service, and these conditions 
also did not begin during nor were they worsened by periods 
of reserve training.  It must be concluded that hearing loss 
and tinnitus were not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for hearing loss and tinnitus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for hearing loss and tinnitus is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

